     Case 1:16-cv-01356-NONE-BAM Document 77 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAWRENCE CHRISTOPHER SMITH,                        No. 1:16-cv-01356-NONE-BAM (PC)
12                        Plaintiff,
13            v.                                         ORDER DENYING PLAINTIFF’S REQUEST
                                                         FOR RECONSIDERATION OF
14    CHANELO, et al.,                                   MAGISTRATE JUDGE’S RULING
15                        Defendants.                    (Doc. No. 64)
16

17          Plaintiff Lawrence Christopher Smith is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On March 18, 2020, the assigned magistrate judge issued an order denying plaintiff’s

20   motion for relief from judgment or order and motion for protective order. (Doc. No. 58.) The

21   underlying motion itself challenged the magistrate judge’s order denying plaintiff’s prior motion

22   for relief from judgment, motion to amend, and motion for reconsideration of judgment, all

23   relating to his desire to proceed against more than 100 named defendants in a single action, as

24   well as plaintiff’s desire to quash his deposition. (See Doc. No. 27.)

25          The magistrate judge granted plaintiff’s request for a fourteen-day extension of time to file

26   a request for reconsideration of the March 18, 2020 order, (Doc. No. 63), and on April 30, 2020,

27   plaintiff filed the instant request for reconsideration by the district court of the magistrate judge’s

28   ruling, pursuant to Local Rule 303. (Doc. No. 64.) Defendants filed an opposition on May 13,
                                                         1
     Case 1:16-cv-01356-NONE-BAM Document 77 Filed 01/04/21 Page 2 of 2


 1   2020. (Doc. No. 65.) Plaintiff did not file a reply, and the motion is deemed submitted. Local

 2   Rule 230(l).

 3          As noted above, the magistrate judge granted plaintiff’s request for an extension of time to

 4   file his motion for reconsideration on April 24, 2020. (Doc. No. 63.) As such, defendants’

 5   argument that plaintiff’s motion should be denied as untimely is unavailing.

 6          However, the court agrees that plaintiff has not demonstrated that the magistrate judge’s

 7   rulings were clearly erroneous or were not supported by the applicable law. The magistrate judge

 8   did not apply a heightened pleading standard with respect to plaintiff’s purported conspiracy

 9   claims, a finding that was affirmed by the district court when it rejected yet another of plaintiff’s

10   motions for reconsideration on March 26, 2019. (Doc. No. 27.) Plaintiff may not simply file

11   repeat motions for reconsideration in an attempt to receive a different ruling in response to the

12   same arguments.

13          Accordingly,

14          1. The request for reconsideration of magistrate judge’s ruling, (Doc. No. 64), is denied;

15               and

16          2. This action is referred back to the magistrate judge for proceedings consistent with this

17               order.

18   IT IS SO ORDERED.
19
        Dated:      December 31, 2020
20                                                       UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                        2
